Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detail Action
This office action is in response to RCE filed on 4/28/2021.
Claims 1-21 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims 1, 11, and 20 similarly recite(s) the limitation of “determining a first objective the is performed by a first portion of program code when the first portion of program code is executed”.   Specification [0015], discloses sample achieve intended objective.  It is clear the Specification only disclose achieve the objective, not perform the objective.  Please see response to argument at the end of this office action for reason why it is important to make a distinction based on applicant’s remark.  Applicant can overcome this rejection by pointing out the location in the Specification corresponding to the following questions:

a. definition of objective (so, it is different from operation/function as performed by a piece of code)
b. How to represent objective? (If not using keywords, or words)
c. How objective is determined?  Specification [0015], only states tags indicating intended objective(s) are generated via some objective model analysis. This style of specification amounts to stating the intended result without additional detail of how the intended result is accomplished.

Dependent claims of the above independent claims inherit the limitation of respective parent claims and are rejected for the similar reasons above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 11-13, 15, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Makkar (2018/0349105).

Per claim 1, 
Makkar discloses
determining a first objective the is performed by a first portion of program code when the first portion of program code is executed; ([0003], Fig. 1, for a system/method of automating generation of library functions for replacement or substitution of code see extract predetermined features for matching library functions. The generated library functions includes at least the claimed first objective. [0017], -[0021]see generate feature vectors from source code. For more detailed explanation see response to argument.)
computing a first metric that indicates a degree to which the first portion of program code achieves the first objective; ([0028-32], various ways of calculating metrics for matching clones or library functions are disclosed, including calculating similarity, Ngram, Agec, feature vectors… as a degree of achieving the function/feature. )  

 determining a second portion of program code based on the first objective and the first metric, wherein the second portion of program code is associated with a second metric that indicates a degree to which the second portion of program code achieves the first objective, (see above)and the second metric is greater than the first metric; ([0033], see an example minimum percentage of 79% to select library functions matching >80%.  The selected one has a percentage of at least 80% and is more than non-selected on of less than 80%. [0034], see Librart Functio 2 been determined as a clone having higher matching percentage then other Library Function not selected.)



and transmitting an identifier corresponding to the second portion of program code to a user.  ([0034], see present recommended library function recommendation to program developer. Fig. 4C, [0072], see a first field for identifying library code.)


Per claim 2, the rejection of claim 1 is incorporated;
Makkar discloses
wherein determining the first objective that is performed by the first portion of program code comprises determining at least one operation that is performed when the first portion of program code is executed.  ([0037], see library function name corresponding to one operation. [0020]-[0021])


Per claim 3, the rejection of claim 1 is incorporated;
Makkar discloses
 wherein determining the first objective that is performed the first portion of program code comprises performing a Natural Language Processing operation using the first portion of program code to generate a first classification for the first portion of program code corresponding to the first objective.  ([0067], see use of machine learning, natural language processing, etc., [0018], see categorizing based on the processing.)




Per claim 6, the rejection of claim 1 is incorporated;
Makkar discloses
wherein computing the first metric comprises determining a number of syntactic elements included in the first portion of program code that are associated with the first objective.  ([0029], see matching engine evaluate abstract syntactic structure of code snippets)

Per claim 11, it recites essentially the limitation of claim 1, see rejection of claim 1

Per claim 12, the rejection of claim 11 is incorporated;
Makkar discloses
wherein the step of determining the first objective performed by the first portion of program code comprises determining at least one function included in the first portion of program code.  ([0037], see library function name as one function included in code, [0020]-[0021] for detail as response to arguement)

Per claim 13, the rejection of claim 11 is incorporated;
Makkar discloses
wherein the step of determining the first objective performed by the first portion of program code comprises classifying the first portion of program code into at least one category corresponding to the first objective.  ([0067], see use of machine learning, natural language processing, etc., [0018], see categorizing based on the processing.)

Per claim 15, the rejection of claim 11 is incorporated;
Makkar discloses
 wherein the step of computing the first metric comprises determining a number of syntactic elements included in the first portion of program code that are associated with the first objective.  ([0029], see matching engine evaluate abstract syntactic structure of code snippets)


Per claim 19, the rejection of claim 11 is incorporated;
Makkar discloses
determining the second portion of program code comprises querying a code database using the first objective to determine at least one portion of program code that meets the first objective to a greater degree than the first portion of program codes meets the first objective.  (continue from rejection of claim 11, also see Fig. 1, Database is queried to produce Library Function 2 what is an code improvement [0004], code improvement. )

Per claim 20, see rejection of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makkar (2018/0349105)  further in view of Dang et al. (Dang, 2012/0159434)

Per claim 21, the rejection of claim 20 is incorporated;
Makkar discloses
 wherein the identifier corresponding to the second portion of program code (Fig. 4C, [0072], see a first field for identifying library code)

Makkar does not specifically disclose
The identifier comprise a uniform resource locator through which the second portion of program code can be accessed.

However, Dang discloses

The identifier comprise a uniform resource locator through which the second portion of program code can be accessed.([0031], see information to identify clone’s source code using URL)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Dang into the teachings of Makkar to represent the location of the identifier of code with an URL.  The modification would be obvious to one of ordinary skill in the art want to provide user the ability to access code located via web.

Response to Arguments
Applicant's arguments filed on 4/28/2021 have been fully considered but they are not persuasive.

Applicant has captured the essence of Makkar, i.e., generating library function recommendations via matching different code snippets, extracting features and generate feature vector consisting of identified keywords.



On page 7-8 of the remark, Applicant pointed out Makkar [0017], [0021], [0028], for example, discloses extracting keywords and topics only and therefore there is no concept of “determining an objective of a source code”


The examiner interprets the operation that is performed when the first portion of the program code is executed as the objective being performed when the first portion of the program code is executed.  As explained in detail in the Final Rejection dated, 12/28/2020, page 7, an extracted feature/operation in Makkar includes an “append” operation among other operations, which based on the interpretation above, “append” performs the “append” operation when it is executed.  The objective of executing “append” is to perform “append” operation.


    PNG
    media_image1.png
    595
    402
    media_image1.png
    Greyscale




Makkar discloses generating source code feature vectors 23 using NPL technique to extract keywords and topic.  [0020] shows a source code program “b.java” and the feature vector generated from it is shown in [0021].  Note that “b.java” contains “sb.append(‘\n’)” statemetn and 

The limitation in claim 2 appears specifically define determining the objective that is performed by the first portion of program code comprises determining at least one operation that is performed when the first portion of program code is executed.

Applicant appears to argue the first objective is different from an operation/function that is performed by a portion of program code.  However, there is no clear definition of what is a first objective in the Specification. Specification, [0015], discloses an objective model analyses the sample code to generate one or tags indicating the intended objective of the sample code.  There is no definition of what are tags and how to represent tags.  Applicant further argues that Makkar merely extract keywords and keywords cannot represent objectives.  It bags the questions of how objectives are represented in this invention, if not by keywords.  For this reason, additional requirements to clarify the definition of objectives and how they are produced and represented is deemed necessary.

Applicant further argues Makkar does not disclose any performance of function related to the language of “determining a first objective that is performed by a first portion of program code when the first portion of program code is executed” (per independent claims)  Per 112 rejection in this office, the claim language is out of scope of the Specification. Further, the determining does not have to be executed already.  It only needs to perform the determining when it is executed, maybe in the future, when it will be executed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/PHILIP WANG/Primary Examiner, Art Unit 2199